 Case 8:21-cv-00509-TPB-JSS Document 1 Filed 03/04/21 Page 1 of 13 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


EDWARD SIMS,                         )
                                 )
      Plaintiff,                 )
                                 )
v.                               )           Case No.:
                                 )
WEST COAST UNDERGROUND, )
INC.,                            )
                                 )
      Defendant.                 )
_________________________________/


       PLAINTIFF’S COMPLAINT WITH DEMAND FOR JURY TRIAL

      COMES NOW Plaintiff, EDWARD SIMS (“Plaintiff” or “Sims”), and files his

Complaint    against    Defendant,   WEST     COAST      UNDERGROUND,          INC.

(“Defendant” or “WCU”), and in support states the following:

                           NATURE OF THE CLAIMS

      1.     This is an action for monetary damages pursuant to Title I of the

Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq.

(“ADA”) and the Florida Civil Rights Act of 1992 Fla. Stat. §§760.10, et seq.

(hereinafter “FCRA”).

      2.     This action is to redress Defendant’s unlawful employment practices

against Plaintiff including Defendant’s unlawful discrimination and harassment

against Plaintiff due to his disability leading to his unlawful termination.

                                         1
 Case 8:21-cv-00509-TPB-JSS Document 1 Filed 03/04/21 Page 2 of 13 PageID 2




                               JURISDICTION AND VENUE

       3.     This Court has jurisdiction of the claims herein pursuant to 28 U.S.C.

§§ 1331 and 1343, as this action involves federal questions regarding deprivation

of Plaintiff’s civil rights.

       4.     This Court has supplemental jurisdiction over Plaintiff’s related

claims arising under state law and the Florida Civil Rights Act of 1992 pursuant to

28 U.S.C. §1367(a).

       5.     Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because

a substantial part of the events or omissions giving rise to this action, including

the unlawful employment practices alleged herein occurred in this District.

                                    THE PARTIES

       6.     Plaintiff, Sims, is a citizen of the United States, and is and was at all

times material, a resident of the state of Florida, residing in Hillsborough County,

Florida.

       7.     Defendant, WCU, is a Florida Profit Corporation with its principal

place of business in Spring Hill, Florida.

       8.     Defendant is an employer as defined by the laws under which this

action is brought and employs the requisite number of employees.




                                             2
 Case 8:21-cv-00509-TPB-JSS Document 1 Filed 03/04/21 Page 3 of 13 PageID 3




                       PROCEDURAL REQUIREMENTS

      9.    Plaintiff has complied with all statutory prerequisites to filing this

action.

      10.   On January 10, 2020, Plaintiff dual-filed a claim with the Florida

Commission on Human Relations (“FCHR”) and the Equal Employment

Opportunity    Commission      (“EEOC”)      against   Defendant   satisfying   the

requirements of 42 U.S.C. § 2000e-5(b) and (e) based on disability and retaliation.

      11.   Plaintiff’s EEOC charge was filed within three hundred days after the

alleged unlawful employment practices occurred.

      12.   On February 17, 2021, the EEOC issued to Plaintiff a Notice of Right

to Sue, issued upon request.

      13.   This complaint was filed within ninety days of the EEOC’s issuance

of the Notice of Right to Sue and within one year of the FCHR’s Notice of Rights.

                                     FACTS

      14.   Plaintiff was employed by Defendant in a full-time capacity for

approximately eight months.

      15.   Plaintiff is a disabled/handicapped male.

      16.   Plaintiff’s disability substantially limited his major life activities

including bending, sleeping, and standing.




                                         3
 Case 8:21-cv-00509-TPB-JSS Document 1 Filed 03/04/21 Page 4 of 13 PageID 4




       17.   At all times relevant to this action, Plaintiff was a qualified individual

with a disability within the meaning of the ADA. Plaintiff has an actual disability,

has a record of being disabled, and/or is perceived as being disabled by

Defendant.

       18.   At all times material, Plaintiff was able to perform the essential

functions of his job with or without accommodations.

       19.   On or about October 21, 2019, Plaintiff was injured in an automobile

accident while driving a company truck.

       20.   The following day, Plaintiff notified Brian Wagner (Owner), Bradley

Wagner (Superintendent), and Charles Vanderhall (Superintendent), of the

accident. Plaintiff informed them that he injured his back in the accident and he

would be seeking medical treatment.

       21.   On or about October 28, 2019, Plaintiff was diagnosed with three

herniated discs and a bulging disc in his back. Plaintiff informed Mr. Brian

Wagner, Mr. Bradley Wagner, and Mr. Vanderhall of the same.

       22.   Almost immediately thereafter, Mr. Brian Wagner and Mr. Bradley

Wagner began to assign Plaintiff tasks outside the scope of Plaintiff’s position.

       23.   Plaintiff’s position as Pipe Foreman was a managerial role which

included managing and supervising the work performed by the crew assigned to

him.


                                          4
 Case 8:21-cv-00509-TPB-JSS Document 1 Filed 03/04/21 Page 5 of 13 PageID 5




      24.     However, after notifying Defendant of his injuries Plaintiff was

directed to complete manual labor tasks such as laying pipes. Defendant refused

to allow Plaintiff to hire a crew to complete pipe laying jobs and forced Plaintiff to

complete the jobs on his own.

      25.     Additionally, Plaintiff was assigned to complete yardwork at the

Wagner’s personal homes.

      26.     Defendant demoted Plaintiff from a Pipe Foreman role when it

stripped him of his job duties and assigned him general laborer tasks.

      27.     Plaintiff verbally complained to Mr. Vanderhall about the tasks he

was being assigned and explained that the physical labor was exacerbating his

disability.

      28.     In response Mr. Vanderhall informed Plaintiff if he tried to turn in

any type of doctor’s note for accommodation Plaintiff would be terminated.

      29.     Due to the worsening pain resulting from completing manual labor

outside of his normal job duties, Plaintiff sought additional medical treatment.

      30.     Plaintiff’s doctor advised Plaintiff work under light duty restrictions

and explained that Plaintiff would not recover properly if he continued to

complete tasks outside of his normal job duties such as yardwork and laying pipes.




                                          5
 Case 8:21-cv-00509-TPB-JSS Document 1 Filed 03/04/21 Page 6 of 13 PageID 6




      31.   On or about November 29, 2019, Plaintiff submitted a doctor’s note to

Mr. Bradley Wagner and made a reasonable request for accommodation in the

form of light duty.

      32.   Approximately two hours after Plaintiff made his request for

accommodation Mr. Vanderhall informed Plaintiff that his employment had been

terminated because he had turned in a light duty doctor’s note.

      33.   Later that day, Mr. Brian Wagner and Plaintiff exchanged texts

wherein Mr. Brian Wagner stated Plaintiff was terminated “When you turned in a

light duty note you put yourself in a no win situation. You know we don’t have

light duty in construction.” See Exhibit A.

      34.   Mr. Brian Wagner went on to say, “with a light duty note I can’t work

with you” and “everything was fine until I found out you were on light duty.”

      35.   Plaintiff has been damaged by Defendant’s illegal conduct.

      36.   Plaintiff has had to retain the services of the undersigned counsel and

has agreed to pay said counsel reasonable attorney’s fees.


                                  Count I:
              Disability Discrimination in Violation of the ADA

      37.   Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-36 above.




                                         6
 Case 8:21-cv-00509-TPB-JSS Document 1 Filed 03/04/21 Page 7 of 13 PageID 7




       38.    At all times relevant to this action, Plaintiff was a qualified individual

with a disability within the meaning of the ADA.

       39.    Plaintiff has an actual disability, has a record of being disabled,

and/or is perceived as being disabled by Defendant.

       40.    Defendant is prohibited under the ADA from discriminating against

Plaintiff because of Plaintiff’s disability with regard to discharge, employee

compensation, and other terms, conditions, and privileges of employment.

       41.    Defendant violated the ADA by unlawfully terminating and

discriminating against Plaintiff based on his disability.

       42.    Defendant intentionally discriminated against Plaintiff on the basis of

his disability.

       43.    As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the ADA, Plaintiff has suffered and

continues to suffer, lost wages, lost benefits, as well as severe mental anguish and

emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and

emotional pain and suffering, for which Plaintiff is entitled to an award of

monetary damages and other relief.

       44.    Defendant’s unlawful conduct in violation of the ADA is outrageous

and malicious, intended to injure Plaintiff, and has been done with conscious


                                           7
 Case 8:21-cv-00509-TPB-JSS Document 1 Filed 03/04/21 Page 8 of 13 PageID 8




disregard of Plaintiff’s civil rights, entitling Plaintiff to an award of exemplary

and/or punitive damages.

                                  Count II:
                Failure to Accommodate in Violation of the ADA

      45.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-36 above.

      46.    At all times relevant to this action, Plaintiff was a qualified individual

with a disability within the meaning of the ADA. Plaintiff has an actual disability,

has a record of being disabled, and/or is perceived as being disabled by

Defendant.

      47.    Defendant was aware of Plaintiff’s disability.

      48.    Defendant failed to accommodate Plaintiff’s disability.

      49.    Defendant’s discriminatory conduct, in violation of the ADA, has

caused Plaintiff to suffer a loss of pay, benefits, and prestige.

      50.    Defendant’s actions have cause Plaintiff to suffer mental and

emotional distress, entitling him to compensatory damages.

      51.    Defendant has engaged in discriminatory practices with malice and

reckless indifferent to Plaintiff’s federally protected rights, thereby entitling him

to punitive damages.




                                           8
 Case 8:21-cv-00509-TPB-JSS Document 1 Filed 03/04/21 Page 9 of 13 PageID 9




                                    Count III:
                       Retaliation in Violation of the ADA

      52.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-36 above.

      53.    Defendant retaliated against Plaintiff for engaging in protected

activity when Plaintiff requested reasonable accommodations under the ADA by

terminating his employment.

      54.    Defendant’s conduct violates the ADA.

      55.    Defendant’s discriminatory conduct in violation of the ADA has

caused Plaintiff to suffer loss of pay, benefits, and prestige.

      56.    Defendant’s actions have caused Plaintiff to suffer mental and

emotional distress entitling him to compensatory damages.

      57.    Defendant has engaged in discriminatory practices with malice and

reckless indifference to the Plaintiff’s federally protected rights, thereby entitling

him to punitive damages.

                                  Count IV:
            Handicap Based Discrimination in Violation of the FCRA

      58.    Plaintiff re-alleges and adopts as if fully set forth herein, the

allegations stated in Paragraphs 1-36 above.

      59.    Plaintiff was a qualified individual with a handicap under the

meaning of the FCRA.


                                           9
Case 8:21-cv-00509-TPB-JSS Document 1 Filed 03/04/21 Page 10 of 13 PageID 10




      60.   Defendant is prohibited under the FCRA from discrimination against

Plaintiff because of his handicap with regard to discharge, employee

compensation, and other terms, conditions, and privileges of employment.

      61.   Defendant violated the FCRA by discriminating against Plaintiff

based on his handicap.

      62.   Defendant intentionally discriminated against Plaintiff on the basis of

his handicap.

      63.   As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the FCRA, Plaintiff has suffered lost wages,

lost benefits, as well as severe mental anguish and emotional distress, including

but not limited to depression, humiliation, embarrassment, stress and anxiety, loss

of self-esteem and self-confidence, and emotional pain and suffering, for which

Plaintiff is entitled to an award of monetary damages and other relief.

      64.   Defendant’s unlawful conduct in violation of the FCRA was

outrageous, malicious, was intended to injure Plaintiff, and was done with the

conscious disregard of Plaintiff’s civil rights, entitling Plaintiff to an award of

exemplary and punitive damages.

                                  Count V:
                Failure to Accommodate in Violation of the FCRA

      65.   Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-36 above.

                                        10
Case 8:21-cv-00509-TPB-JSS Document 1 Filed 03/04/21 Page 11 of 13 PageID 11




      66.    At all times relevant to this action, Plaintiff was a qualified individual

with a handicap within the meaning of the FCRA. Plaintiff has an actual handicap,

has a record of being handicapped, and/or is perceived as being handicapped by

Defendant.

      67.    Defendant was aware of Plaintiff’s handicap.

      68.    Defendant failed to accommodate Plaintiff’s handicap.

      69.    Defendant’s discriminatory conduct, in violation of the FCRA has

caused Plaintiff to suffer a loss of pay, benefits, and prestige.

      70.    Defendant’s actions have caused Plaintiff to suffer mental and

emotional distress, entitling him to compensatory damages.

      71.    Defendant has engaged in discriminatory practices with malice and

reckless indifference to the Plaintiff’s federally protected rights, thereby entitling

him to punitive damages.

                                     Count VI:
                       Retaliation in Violation of the FCRA

      72.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-36 above.

      73.    Plaintiff engaged in protected activity under the FCRA while

employed by Defendant.

      74.    Defendant engaged in intentional retaliation against Plaintiff for his

participation in protected activity.

                                          11
Case 8:21-cv-00509-TPB-JSS Document 1 Filed 03/04/21 Page 12 of 13 PageID 12




      75.     Defendant’s conduct violated the FCRA.

      76.     Defendant’s discriminatory conduct, in violation of the FCRA, has

caused Plaintiff to suffer a loss of pay, benefits, and prestige for which he is entitled

to damages.

      77.     Defendant’s actions have caused Plaintiff to suffer mental and

emotional distress, entitling him to compensatory damages.

      78.     Defendant has engaged in discriminatory practices with malice and

reckless indifference to Plaintiff’s protected rights, thereby entitling him to

punitive damages.


                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, requests this Honorable Court:


      a)      Enter judgment requiring Defendant to pay back wages and back

benefits found to be due and owing at the time of trial, front-pay, compensatory

damages, including emotional distress damages, in an amount to be proved at

trial, punitive damages, liquidated damages, and prejudgment interest thereon;

      b)      Grant Plaintiff his costs and an award of reasonable attorneys’ fees

(including expert fees); and

      c)      Award any other and further relief as this Court deems just and

proper.



                                           12
Case 8:21-cv-00509-TPB-JSS Document 1 Filed 03/04/21 Page 13 of 13 PageID 13




                                JURY DEMAND

     Plaintiff hereby requests a trial by jury on all triable issues herein.

                                      Respectfully Submitted:

                                      /s/ Gary Martoccio
                                      Gary Martoccio
                                      Florida Bar No. 99040
                                      Spielberger Law Group
                                      4890 W. Kennedy Blvd., Ste. 950
                                      Tampa, Florida 33606
                                      T: (800) 965-1570
                                      F: (866) 580-7499
                                      Gary.Martoccio@spielbergerlawgroup.com

                                      Counsel for Plaintiff




                                         13
